DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to Applicant’s arguments filed on 02/22/2021.
Claims 1-30 are pending. Claims 1, 21, 27 and 30 are the base independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Arguments/Amendments
Regarding claim 1, Applicant files arguments with respect to amendments.
--In response, new grounds of rejection are made based on a new reference for the amended claim limitations.  Upon further consideration, previous cited references still apply to a portion of the independent claims because the amendment does not change the scope of this portion.  The rest of the arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.

Allowable Subject Matter
Claims 2, 22 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9, 11-16, 19-21, 23, 26-27 and 29-30 are rejected under 35 U.S.C. under 35 U.S.C. 103 as obvious over Li et al (US 2019/0150133) in view of Rosenblatt et al (US 2009/0096683) in view of Shirakata et al (US 2018/0302138).
Regarding claim 1, Li discloses a method for wireless communication, comprising:  
performing transmission or receive beam measurements at two or more wireless antennas of a wireless device (par 96-97; e.g. the UE may monitor/measure the RSRP of the beams); 
selecting a serving beam pair based at least in part on the transmission or receive beam measurements (par 98-102; e.g. Based on the measurements (e.g., RSRP) of the Tx beam using the different Rx beams, the UE may select an Rx beam; also see par 103-130); and 
presenting an indication at the wireless device corresponding to the selected serving beam pair (fig. 10 & par 131; e.g. the UE may provide an indication to the BS of the preferred BM procedure, selected reference signals, and/or related parameters).
Although Li discloses a beam/signal management procedure, Li does not explicitly disclose presenting the beam/signal management result as a visual indication (emphasis added).
However, it is obvious as evidenced by Rosenblatt to present an audio, visual, or haptic indication to a user of the wireless device as a result of a beam/signal management procedure.  In particular, Rosenblatt discloses:
In fig. 13 & par 93, e.g. indicator 96 has been provided in the form of a hand that is displayed over signal strength indicator 96. This visually indicates to the user that antenna operation is being disrupted by the presence of the user's hand or other body part. Thus, one skilled in the art that the visual indicator can 
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Rosenblatt with the electronic system of Li. One is motivated as such to notify the user for subsequent actions (Rosenblatt, par 93).
The combination does not in detail disclose:
the visual indication that is positioned proximate to an antenna location. 
However, Shirakata discloses:
At least in par 52-55, par 60-61 & fig. 5, e.g. a pattern (a dotted line) indicating the radiation direction of a beam that can be formed by the antenna unit 201 and the direction of the beam actually formed by the antenna unit 201 (solid black) are displayed on the display unit 204.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Shirakata with the electronic system of Li and Rosenblatt. One is motivated as such to display a message prompting the user to point the antenna toward the base station apparatus (Shirakata, par 44).

Regarding claims 21, 27 and 30, Li in view of Rosenblatt in view of Shirakata also discloses an apparatus for performing the method of claim 1, the apparatus further comprising:
a processor, memory (Li, fig. 3; e.g. processor 302 and memory 306), means for performing the method (Li, par 177; means), and non-transitory computer-readable medium storing instructions for performing the method (Li, par 180; CRM). 

Regarding claim 11, Rosenblatt discloses:
wherein the indication is a visual indication that includes an image output on a visual display of the wireless device, and wherein the image indicates that a user is in physical contact with the wireless device near the selected serving beam pair (par 93-94; e.g. This visually indicates to the user that antenna operation is being disrupted by the presence of the user's hand or other body part; it is obvious that the mechanism applies to indicating a disruption of the selected serving beam pair).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Rosenblatt with the electronic system of Li. One is motivated as such to notify the user for subsequent actions (Rosenblatt, par 93).

Regarding claim 12, Rosenblatt discloses:
or combinations thereof (par 93-94; e.g. antenna. The user may take corrective action by holding device 10 in such a way that antenna operation is not disrupted; it is obvious that the mechanism applies to indicating a way to fix the disruption of the selected serving beam pair).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Rosenblatt with the electronic system of Li. One is motivated as such to notify the user for subsequent actions (Rosenblatt, par 93).

Regarding claims 3, 23 and 29, Li discloses:
selecting a transmission beam and a receive beam based at least in part on performing the transmission beam measurements and the receive beam measurements (fig. 10 & par 130; selecting beams based on BM procedures).

Regarding claims 9 and 26, Li discloses:
par 112; e.g. The UE may measure one or more metrics of reception, such as CQI, RSRP, RSRQ, SNR, or SINR, among various possibilities), wherein the selected serving beam pair includes the selected receive beam, and wherein presenting the indication further comprises presenting an indication at the wireless device that corresponds to the selected receive beam (fig. 10 & par 131; e.g. the UE may provide an indication to the BS of the preferred BM procedure, selected reference signals, and/or related parameters).

Regarding claim 13, Li discloses:
periodically performing the transmission or receive beam measurements (par 123; periodic measurement).

Regarding claim 14, Li discloses:
selecting a second serving beam pair associated with a second highest throughput value based at least in part on the transmission or receive beam measurements; and transmitting a wireless signal using the second serving beam pair (par 113-114; Measurements of the available beam pairs (including the active beam pair) may be compared, ranked, etc.; The UE may compare the measured metric(s) (e.g., metrics of signal strength and quality such as RSRP, RSRQ, SINR, SNR, CQI, etc.) of the current beam to one or more thresholds to assess channel quality; therefore it is obvious the quality may include throughput, and second highest throughput can be determined).

Regarding claim 15, Li discloses:
measuring transmission throughput for one or more phasors of each of the two or more antennas of the wireless device (par 100; a sweep of Tx Beam at different angles; hence different phasors of each of the antennas).

Regarding claim 16, Li discloses:
determining a data throughput level for transmissions at the wireless device; and comparing the data throughput level to a threshold data throughput level, wherein providing the indication at the wireless device is further based at least in part on the data throughput level being less than the threshold data throughput level (par 113-114; e.g. the UE may compare the measured metric(s) (e.g., metrics of signal strength and quality such as RSRP, RSRQ, SINR, SNR, CQI, etc.) of the current beam to one or more thresholds to assess channel quality; therefore it is obvious the quality may include data rate being less than a threshold).

Regarding claim 19, Li discloses:
detecting a change in an orientation of the wireless device; and
performing the transmission or receive beam measurements in response to detecting the change in the orientation of the wireless device (par 114; the UE may detect an opportunity for beam improvement based on motion (e.g., change of orientation and/or position) of the UE).

Regarding claim 20, Li discloses:
wherein the selected serving beam pair is associated with a highest throughput value associated with the transmission or receive beam measurements (par 149; the UE may make a selection/prediction of what BM operation including related parameters is best; thus obviously highest throughput).

Claims 4-8, 10 and 24-25 are rejected under 35 U.S.C. 103 as obvious over Li et al (US 2019/0150133) in view of Rosenblatt et al (2009/0096683), and further in view of Sun et al (US 2020/0145090).
Regarding claims 4 and 24, the combination discloses the subject matter in claims 1 and 21, except:
determining that a transmission power restriction applies to the selected serving beam pair based at least in part on the transmission beam measurements.
However, Sun discloses:
determining that a transmission power restriction applies to the selected serving beam pair based at least in part on the transmission beam measurements (par 46; e.g. when the UE detects that a body enters the proximity, it backs off the transmission power).
Sun, par 46).

Regarding claims 5 and 25, Sun discloses:
determining a threshold exposure level for a power density exposure, wherein determining that the transmission power restriction applies to the selected serving beam pair further comprises determining that at least one of the transmission beam measurements exceeds the threshold exposure level (par 46; for example the beam exceeds a maximum permissive exposure).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Sun with the electronic system of Li and Rosenblatt. One is motivated as such to limit RF radiation, especially to a user’s body (Sun, par 46).

Regarding claim 6, Sun discloses:
wherein the threshold exposure level comprises a maximum permissible exposure (MPE), the method further comprising: storing the MPE at the wireless device (par 46; for example the beam exceeds a maximum permissive exposure; obviously the MPE can be stored at the UE).
Sun, par 46).

Regarding claim 7, Sun discloses:
determining that the transmission power restriction no longer applies to the selected serving beam pair; and transmitting a wireless signal using the selected serving beam pair (par 46-47; it is obvious when body 120 is no longer blocking, the previous best beam can be used again).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Sun with the electronic system of Li and Rosenblatt. One is motivated as such to limit RF radiation, especially to a user’s body (Sun, par 46).

Regarding claim 8, Sun discloses:
determining that the transmission power restriction still applies to the selected serving beam pair; and transmitting a wireless signal using a different serving beam pair unrestricted by the transmission power restriction (fig. 9 & par 46-47; e.g. UE may scan orthogonal transmitter beam 122).
Sun, par 46).

Regarding claim 10, the combination discloses the subject matter in claim 1, except:
determining, based at least in part on the transmission beam measurements, that a transmission power restriction applies to the selected serving beam pair based at least in part on detecting physical contact near a first antenna associated with the selected serving beam pair.
However, Sun discloses:
In par 46-47; e.g. Sun may backs off the transmission power in the direction related to a body entering the proximity.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Sun with the electronic system of Li and Rosenblatt. One is motivated as such to limit RF radiation, especially to a user’s body (Sun, par 46).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as obvious over Li et al (US 2019/0150133) in view of Rosenblatt et al (2009/0096683) in view of Shirakata et al (US 2018/0302138), and further in view of Official Notice.
Regarding claim 17, the combination discloses the subject matter of claim 1, without explicitly discloses:
determining that a battery level does not satisfy a battery threshold level, wherein providing the indication at the wireless device is further based at least in part on the battery level not satisfying the battery threshold level.
However, it is obvious to one skilled in the art to implement an indication at the UE that includes battery level not satisfying the battery threshold level such that the user can recharge the UE at low battery level. 

Regarding claim 18, the combination discloses the subject matter of claim 1, without explicitly discloses:
determining a temperature of the wireless device, wherein providing the indication at the wireless device is further based at least in part on the temperature of the wireless device.
However, it is obvious to one skilled in the art to implement an indication at the UE that includes a temperature of the wireless device such that the user is aware the UE is overheated or not. 




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474